
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.26


Citizens Bancshares Corporation
Annual PEO and PFO Certification For Fiscal Years Other than the First Year


I, Cynthia N. Day, President/Chief Executive Officer and I, Samuel J. Cox,
Executive Vice President/Chief Financial Officer, certify, based on my
knowledge, that:

          (i)  The entity serving as the compensation committee (the
"Committee") of Citizens Bancshares Corporation (the "Company") has discussed,
reviewed, and evaluated with senior risk officer at least every six months
during any part of the most recently completed fiscal year that was a TARP
period, senior executive officer (SEO) compensation plans and employee
compensation plans and the risks these plans pose to the Company and each entity
aggregated with the Company as the "TARP Recipient" as defined in the
regulations and guidance established under section 111 of EESA (collectively
referred to as the "TARP Recipient");

         (ii)  The Committee has identified and limited during any part of the
most recently completed fiscal year that was a TARP period any features of the
SEO compensation plans that could lead SEOs to take unnecessary and excessive
risks that could threaten the value of the TARP Recipient and has identified any
features of the employee compensation plans that pose risks to the TARP
Recipient and has limited those features to ensure that the TARP Recipient is
not unnecessarily exposed to risks;

        (iii)  The Committee has reviewed, at least every six months during any
part of the most recently completed fiscal year that was a TARP period, the
terms of each employee compensation plan and identified any features of the plan
that could encourage the manipulation of reported earnings of the TARP Recipient
to enhance the compensation of an employee, and has limited any such features;

        (iv)  The Committee will certify to the reviews of the SEO compensation
plans and employee compensation plans required under (i) and (iii) above;

         (v)  The Committee will provide a narrative description of how it
limited during any part of the most recently completed fiscal year that was a
TARP period the features in:

        (A)  SEO compensation plans that could lead SEOs to take unnecessary and
excessive risks that could threaten the value of the TARP Recipient;

        (B)  Employee compensation plans that unnecessarily expose the TARP
Recipient to risks; and

        (C)  Employee compensation plans that could encourage the manipulation
of reported earnings of the TARP Recipient to enhance the compensation of an
employee;

        (vi)  The TARP Recipient has required that bonus payments, as defined in
the regulations and guidance established under section 111 of EESA (bonus
payments), to SEOs and any of the next twenty most highly compensated employees
be subject to a recovery or "clawback" provision during any part of the most
recently completed fiscal year that was a TARP period if the bonus payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria;

       (vii)  The TARP Recipient has prohibited any golden parachute payment, as
defined in the regulations and guidance established under section 111 of EESA,
to an SEO or any of the next five most highly compensated employees during any
part of the most recently completed fiscal year that was a TARP period.

      (viii)  The TARP Recipient has limited bonus payments to its applicable
employees in accordance with section 111 of EESA and the regulations and
guidance established thereunder during any part of the most recently completed
fiscal year that was a TARP period.

--------------------------------------------------------------------------------



        (ix)  The TARP Recipient and its employees have complied with the
excessive or luxury expenditures policy, as defined in the regulations and
guidance established under section 111 of EESA, during any part of the most
recently completed fiscal year that was a TARP period; and any expenses that,
pursuant to the policy, required approval of the board of directors, a committee
of the board of directors, an SEO, or an executive officer with a similar level
of responsibility, were properly approved;

         (x)  The TARP Recipient will permit a non-binding shareholder
resolution in compliance with any applicable Federal securities rules and
regulations on the disclosures provided under the Federal securities laws
related to SEO compensation paid or accrued during any part of the most recently
completed fiscal year that was a TARP period;

        (xi)  The TARP Recipient will disclose the amount, nature, and
justification for the offering, during any part of the most recently completed
fiscal year that was a TARP period, of any perquisites, as defined in the
regulations and guidance established under section 111 of EESA, whose total
value exceeds $25,000 for any employee who is subject to the bonus payment
limitations identified in paragraph (viii);

       (xii)  The TARP Recipient will disclose whether the TARP Recipient, the
board of directors of the Company, or the Committee has engaged during any part
of the most recently completed fiscal year that was a TARP period a compensation
consultant; and the services the compensation consultant or any affiliate of the
compensation consultant provided during this period;

      (xiii)  The TARP Recipient has prohibited the payment of any gross-ups, as
defined in the regulations and guidance established under section 111 of EESA,
to the SEOs and the next twenty most highly compensated employees during any
part of the most recently completed fiscal year that was a TARP period.

      (xiv)  The TARP Recipient has substantially complied with all other
requirements related to employee compensation that are provided in the agreement
between the TARP Recipient and Treasury, including any amendments;

       (xv)  The TARP Recipient has submitted to Treasury a complete and
accurate list (see attached) of the SEOs and the twenty next most highly
compensated employees for the current fiscal year, with the non-SEOs ranked in
descending order of level of annual compensation, and with the name, title, and
employer of each SEO and most highly compensated employee identified; and

      (xvi)  I understand that a knowing and willful false or fraudulent
statement made in connection with this certification may be punished by fine,
imprisonment, or both. (See, for example 18 U.S.C. 1001.)

Date: April 1, 2013   /s/ CYNTHIA N. DAY


--------------------------------------------------------------------------------

Cynthia N. Day
President/Chief Executive Officer
Date: April 1, 2013
 
/s/ SAMUEL J. COX


--------------------------------------------------------------------------------

Samuel J. Cox
Executive Vice President/Chief Financial Officer

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.26



Citizens Bancshares Corporation Annual PEO and PFO Certification For Fiscal
Years Other than the First Year
